  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 1 of 30 - Page ID # 622




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA
                                LINCOLN DIVISION

STEPHANIE IDEUS,                               )
                                               )
              Plaintiff,                       )
                                               )   CASE NO. 4:16-CV-03086-JMG-CRZ
        v.                                     )
                                               )
TEVA PHARMACEUTICALS USA, INC.,                )
et al.,                                        )
                                               )
              Defendants.                      )


  TEVA PHARMACEUTICALS USA, INC. AND TEVA WOMEN’S HEALTH, INC.’S
                MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, defendants Teva

Pharmaceuticals USA, Inc. and Teva Women’s Health, Inc., (collectively “Teva”) move the

Court to enter an Order granting summary judgment in their favor.

        This Motion is supported by the accompanying Memorandum, the concurrently filed

Index of Evidence, Declarations of Thomas E. Mehs; Daniel Davis, M.D., MPH; Sonja R.

Kinney, M.D.; and Frederick M. Erny (including the Exhibits attached thereto), and the October

26, 2017 Order in Estrada v. Teva, Case No. 14-CV-1875-AJB-AGS, (S.D. Cal.), (submitted as a

provisionally sealed document with an accompanying Motion to Seal, pursuant to Local Rule

7.5).

                                           Respectfully submitted,

                                           /s/ Frederick M. Erny
                                           Jeffrey F. Peck, admitted pro hac vice
                                           Frederick M. Erny, admitted pro hac vice
                                           Mary Lynn Tate, admitted pro hac vice
                                           ULMER & BERNE LLP
                                           600 Vine Street, Suite 2800
                                           Cincinnati, OH 45202
                                           Tel: (513) 698-5000
4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 2 of 30 - Page ID # 623




                                  Fax: (513) 698-5001
                                  jpeck@ulmer.com
                                  ferny@ulmer.com
                                  mtate@ulmer.com

                                  Patrick Turner
                                  STINSON LEONARD STREET LLP
                                  1299 Farnam Street, Suite 1500
                                  Omaha, NE 68102-1818
                                  Tel: (402) 930-1740
                                  Fax: (402) 829-8733
                                  patrick.turner@stinson.com

                                  Attorneys for Defendants Teva Pharmaceuticals
                                  USA, Inc. and Teva Women’s, Inc.




                                     2
  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 3 of 30 - Page ID # 624




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                             /s/ Frederick M. Erny




                                                3
     4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 4 of 30 - Page ID # 625




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA
                                     LINCOLN DIVISION

STEPHANIE IDEUS,                                           )
                                                           )
                  Plaintiff,                               )
                                                           )   CASE NO. 4:16-CV-03086-JMG-CRZ
         v.                                                )
                                                           )
TEVA PHARMACEUTICALS USA, INC.,                            )
et al.,                                                    )
                                                           )
                  Defendants.                              )


     MEMORANDUM IN SUPPORT OF TEVA PHARMACEUTICALS USA, INC. AND
      TEVA WOMEN’S HEALTH, INC.’S MOTION FOR SUMMARY JUDGMENT

I.       INTRODUCTION

         Teva Pharmaceuticals USA, Inc. and Teva Women’s Health, Inc., (collectively “Teva”)

are entitled to summary judgment.               Plaintiff Stephanie Ideus alleges she was injured by

ParaGard® T380A Intrauterine Copper Contraceptive (“ParaGard”), a prescription drug product

she had placed in her uterus to prevent pregnancy and removed four years later. Plaintiff’s single

remaining cause of action is a failure-to-warn claim1 in which she alleges Teva failed to

adequately warn about the risk of embedment and breakage in the package insert, or labeling, for

ParaGard. While plaintiff admits the Paragard labeling warned of risks of embedment, breakage,

and the possible need for surgical removal (Second Amended Complaint (“SAC”), Doc. 57, ¶¶

20-23), she complains the ParaGard labeling should have included additional warning language

about those risks.


1
  Plaintiff voluntarily dismissed her claims for manufacturing defect, design defect, and fraud. (See Memorandum
and Order, Doc. 66, fn 1.) Both plaintiff and the Court have since recognized that plaintiff’s sole remaining cause of
action is a failure-to-warn claim. (See Plaintiff’s Brief in Support of Her Renewed Motion to Compel, Doc. 69, p. 3
(“Thus, Plaintiff’s only remaining claim is for failure to warn.”); Memorandum and Order, Doc. 71, p. 1 (“At
present, Plaintiff’s sole remaining claim alleges Defendants failed to warn of the possible breakage and embedment
risks associated with the removal of Paragard.”).
  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 5 of 30 - Page ID # 626




       Plaintiff’s claim is preempted by federal law. Following the trilogy of United States

Supreme Court cases addressing federal preemption of state-law claims involving

pharmaceutical products, it is clear that pharmaceutical manufacturers cannot change their

product label without the federal government’s special assistance and permission unless “newly

acquired information” (as that term is defined in the Code of Federal Regulations) scientifically

supports a change to the product label. Plaintiff can point to no evidence demonstrating that

Teva should have or could have independently revised ParaGard’s labeling after September 1,

2005 (the date the ParaGard labeling was approved following extensive review by the federal

Food and Drug Administration (“FDA”)) and before January 11, 2010 (the date Ms. Ideus’s

ParaGard was placed).

       Plaintiff’s failure-to-warn claim also fails on state law grounds. First, her claim fails as a

matter of state law because the ParaGard label warns of the precise event Ms. Ideus experienced,

and was adequate as a matter of law. Further, the risks of embedment and breakage were well-

known in the prescribing community at the time plaintiff’s ParaGard was placed, and Teva had

no duty to warn of risks that were generally known. In addition, plaintiff’s claim fails because

she cannot carry her burden of proof on proximate cause. Plaintiff has no evidence that any

different embedment and breakage warning would have caused plaintiff’s healthcare provider

not to prescribe and place plaintiff’s ParaGard.

       For all of these reasons, individually and collectively, Teva is entitled to summary

judgment. There is no genuine issue of material fact, and the Court should enter judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure.




                                                   2
  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 6 of 30 - Page ID # 627




II.    STATEMENT OF MATERIAL FACTS

       Pursuant to Nebraska Civil Rule 56.1(a), Teva submits the following separate statement

of material facts about which Teva contends there is no genuine issue to be tried and that entitles

Teva to judgment as a matter of law.

       1.      Plaintiff Stephanie Ideus is a Nebraska citizen who resides in Martell, Nebraska.

(SAC, Doc. 57, ¶ 1.)

       2.      Defendant Teva Pharmaceuticals USA, Inc. is incorporated in Delaware and has

its principal place of business in Pennsylvania. (Defendant Teva Pharmaceuticals USA, Inc.’s

Answer and Defenses to Plaintiff’s Amended Complaint, Doc. 23, ¶ 2.)

       3.      Defendant Teva Women’s Health, Inc. was incorporated in Delaware with its

principal place of business in Ohio. (Defendant Teva Women’s Health, Inc.’s Answer and

Defenses to Plaintiff’s Amended Complaint, Doc. 24, ¶ 2.)

       4.      The alleged amount in controversy exceeds $75,000 exclusive of costs and

interest. (SAC, Doc. 57, ¶ 4.)

       5.      Plaintiff alleges a substantial part of the events or omissions giving rise to her

purported claims occurred in this District. (Id., ¶ 5.)

       6.      Plaintiff’s ParaGard was placed on January 11, 2010 in Nebraska. (Id., ¶ 10.)

       7.      Plaintiff’s written discovery responses do not identify the healthcare provider who

prescribed and placed Ms. Ideus’s ParaGard. (Answer to Interrogatory No. 2, attached to the

concurrently filed Declaration of Frederick M. Erny (“Erny Dec.”) as Exhibit A.)

       8.      Plaintiff does not remember the name of the healthcare provider who prescribed

and placed her ParaGard.      (Deposition of Stephanie Ideus, excerpts attached to Erny Dec. as

Exhibit B, p. 65, lines 12-14.)




                                                  3
  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 7 of 30 - Page ID # 628




        9.     Teva’s counsel has requested plaintiff to supplement her discovery responses

regarding the identity of the healthcare provider who placed her ParaGard. (June 12, 2017

Letter, attached to Erny Dec. as Exhibit C.)

        10.    Plaintiff has not supplemented her responses. (Erny Dec., ¶ 4.)

        11.    Plaintiff’s ParaGard was removed in July 2014 in Nebraska. (SAC, Doc. 56,

¶11.)

        12.    Upon removal, an arm of the ParaGard remained embedded in the myometrium of

her uterine wall. (Id., ¶¶11-13.)

        13.    After an ultrasound was performed, the embedded arm was removed surgically in

February 2015. (Id., ¶13.)

        14.    ParaGard is a copper “T” shaped intrauterine device (“IUD”) placed in the uterus

to prevent pregnancy. (Concurrently filed Declaration of Thomas E. Mehs (“Mehs Dec.”), ¶ 2.)

        15.    The new drug application (“NDA”) for ParaGard was filed with the FDA by The

Population Council on August 25, 1983. (Id.)

        16.    FDA approved the ParaGard NDA on November 15, 1984. (Id.)

        17.    Teva Women’s Health, Inc. became the holder of the ParaGard NDA on

November 9, 2005. (Id.)

        18.    On September 1, 2005, FDA approved revised labeling for ParaGard. (Id., ¶ 4.)

        19.    The revised labeling was the culmination of an approximately ten-month process

during which FDA and the NDA holder at the time, FEI Women’s Health LLC (“FEI”),

exchanged proposed labeling, revised labeling, and comments. (Id.)

        20.    The process started with FEI’s submission of Supplemental NDA (“sNDA”) 60

on October 19, 2004. (Id.)




                                                4
  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 8 of 30 - Page ID # 629




        21.       In sNDA 60, FEI requested an extension of the use-life of ParaGard from ten

years to twelve years. (Id.)

        22.       In addition, FEI submitted drafts of extensively revised physician and patient

labeling. (Id.)

        23.       FEI explained to FDA that the current approved labeling had not been

significantly modified in over 16 years and the proposed revisions were intended to appropriately

update the label with the most current information on the product and make the labeling more

consistent with applicable current industry standards and labeling formats. (Id.)

        24.       The October 19, 2004, submission included detailed side-by-side comparisons of

the then-current approved labeling and the proposed physician and patient labeling. (Id., ¶5.)

        25.       All proposed changes, including formatting changes, were supported by a Change

Rationale statement in which FEI explained the reason(s) for each proposed change. (Id.)

        26.       The side-by-side comparison also was supported by a Change Rationale

Bibliography. (Id.)

        27.       Between October 19, 2004, and September 1, 2005, FEI submitted ten

amendments to sNDA 60 in response to FDA’s requests for information. (Id., ¶6.)

        28.       On February 10, 2005, in response to an FDA request for an assessment of post-

marketing reports information, including difficult removals, FEI submitted summaries and

analyses of serious adverse events, pregnancies, and difficult removals broken down by year and

sorted by other criteria covering the period between January 1, 1995 and September 30, 2004.

(Id., ¶7.)

        29.       The submission included copies of information from FEI’s Adverse Event

Reporting Database and narratives of Serious Adverse Events. (Id.)




                                                 5
  4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 9 of 30 - Page ID # 630




        30.    The submission also included data about reports of embedded ParaGard arms that

broke during removal. (Id.)

        31.    FDA subsequently sent FEI revisions dated August 2, 2005 and August 3, 2005,

respectively to the physician and patient labeling proposed by FEI. (Id., ¶8.)

        32.    FDA and FEI discussed FDA’s revisions during an August 8, 2005, conference

call. (Id.)

        33.    On August 19, 2005, FEI submitted to FDA the ninth amendment to sNDA 60 in

which FEI proposed changes to FDA’s revisions to the physician and patient labeling and

provided commentary explaining the reasons for FEI’s proposed changes. (Id.)

        34.    FDA responded on August 31, 2005 with additional revisions, and FEI submitted

proposed changes to FDA’s revisions, again with explanatory comments for the proposed

changes, on September 1, 2005. (Id., ¶9.)

        35.    FDA decided which proposed changes it would accept and advised FEI on

September 1, 2005. (Id., ¶10.)

        36.    FEI agreed to abide by FDA’s decision and that same day, FDA issued a letter

approving the updated physician and patient labeling. (Id.)

        37.    FDA instructed FEI to submit final printed labeling (“FPL”) identical to the

approved labeling. (Id.)

        38.    Among the changes to the physician and patient labeling were changes to

warnings and instruction text about the risk of embedment, difficulties in removal resulting from

embedment, the risk of breakage, and the possible need for surgery for embedment or

embedment and breakage. (Id., ¶11.)

        39.    When sNDA 60 was submitted, information about embedment and breakage in




                                                6
    4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 10 of 30 - Page ID # 631




the FDA-approved physician labeling was in the Warnings section of the labeling. (Id.)

        40.      FEI retained a warning about embedment in the Warnings section of its proposed

label, but it proposed that certain information about embedment and breakage be moved from the

Warnings section to the Precautions section and placed in a separate subsection titled “Removal

and Embedment.” (Id.)

        41.      FEI provided FDA with its explanation for the proposed change. (Id.)

        42.      FDA decided instead to create a separate subsection in the Instructions for Use

section of the physician labeling titled “How to Remove ParaGard,” in which it placed a

modified version of the text FEI proposed for the “Removal and Embedment” subsection. (Id.)

        43.      FDA’s “How to Remove ParaGard” subsection and text were included in the

physician labeling FDA approved on September 1, 2005. (Id.)

        44.      The ParaGard labeling that was in effect on January 11, 2010 was the labeling

approved by FDA on September 1, 2005.2 (Id., ¶12.)

        45.      ParaGard’s labeling includes a package insert with prescribing information for the

physician titled “PRESCRIBING INFORMATION,” including detailed diagrams on the proper

placement of the IUD and a patient package insert titled “INFORMATION FOR PATIENTS”

(Id., ¶ 3; ParaGard package insert, attached to Mehs Dec. as Exhibit A, pp. 3-20).

        46.      In addition to a product description, the Prescribing Information describes the

mode of action for contraception, indications and usage, instructions for use, and information for

patients. (ParaGard package insert, Mehs Dec., Exhibit A, pp. 3-4; 7; and 10-14.)

        47.      The    Prescribing     Information       also   includes   warnings,     contraindications,


2
 In 2006, the labeling signature block was changed from FEI Products LLC to Duramed Pharmaceuticals, Inc.
(“Duramed”) after Duramed purchased the NDA, and minor changes were made to the revision date, copyright
statement and part number between September 1, 2005 and January 2010. Those revisions did not change any of the
labeling’s content. (Mehs Dec., ¶ 12.)


                                                      7
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 11 of 30 - Page ID # 632




precautions, and potential adverse reactions for ParaGard. (Id., pp. 5-9.)

         48.     Under “Warnings,” the prescribing information lists “embedment” and

“perforation”:

                 5.      Embedment
                 Partial penetration or embedment of ParaGard in the myometrium can
                 make removal difficult. In some cases, surgical removal may be
                 necessary.
                 6.      Perforation
                 Partial or total perforation of the uterine wall or cervix may occur rarely
                 during placement, although it may not be detected until later.
                 Spontaneous migration has also been reported. If perforation does occur,
                 remove ParaGard promptly, since the copper can lead to intraperitoneal
                 adhesions. Intestinal penetration, intestinal obstruction, and/or damage to
                 adjacent organs may result if an IUD is left in the peritoneal cavity. Pre-
                 operative imaging followed by laparoscopy or laparotomy is often
                 required to remove an IUD from the peritoneal cavity.

(Id., p. 7.)

         49.    Similarly, “Perforation” and “Embedment” are disclosed among the “most serious

adverse events associated with intrauterine contraception” under the Adverse Reactions section

of the package insert. (Id., p. 9.)

         50.    Under “Continuing Care,” the physician is advised that “ParaGard can break” and

that it can “perforate the uterus.” (Id., p. 13.)

         51.    In the section of the package insert titled “How to Remove ParaGard,” the

physician again is advised of the risks of embedment and/or breakage, and the possibility that

surgical removal may be necessary:

         Embedment or breakage of ParaGard in the myometrium can make removal
         difficult. Analgesia, paracervical anesthesia, and cervical dilation may assist in
         removing an embedded ParaGard. An alligator forceps or other grasping
         instrument may be helpful. Hysteroscopy may also be helpful.

(Id., p. 14.)

         52.     Finally, under “Precautions,” in a section titled “Information for Patients,” the



                                                    8
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 12 of 30 - Page ID # 633




prescribing physician is advised as follows:

         Before inserting ParaGard discuss the Patient Package Insert with the patient, give
         her time to read the information. Discuss any questions she may have concerning
         ParaGard as well as other methods of contraception. Instruct her to promptly
         report symptoms of infection, pregnancy, or missing strings.

(Id., p. 7.)

         53.    In turn, the “Information for Patients” advises under a section titled “What side

effects can I expect with ParaGard,” that there can be “[d]ifficult removals” and “[o]ccasionally

ParaGard may be hard to remove because it is stuck in the uterus. Surgery may sometimes be

needed to remove ParaGard.” (Id., p. 19.)

         54.    It also advises:

         Perforation: Rarely, ParaGard goes through the wall of the uterus, especially during
         placement. This is called perforation. If ParaGard perforates the uterus, it should be
         removed. Surgery may be needed. Perforation can cause infection, scarring, or damage
         to other organs. If ParaGard perforates the uterus, you are not protected from pregnancy.

(Id.)

         55.    Plaintiff’s initial deadline to disclose expert witnesses was April 3, 2017. (Final

Progression Order, Doc. 26.)

         56.    Plaintiff’s expert disclosure deadline was subsequently extended to July 3, 2017.

(Order Granting Motion for Continuance and to Modify the Final Progression Order, Doc. 35.)

         57.    Plaintiff failed to disclose any experts on or before July 3, 2017. (Erny Dec. at ¶

5.)

         58.    The Court held a conference on July 11, 2017, during which plaintiff obtained an

additional extension of time, through July 17, 2017, to disclose her experts. (Order, Doc. 46.)

         59.    Plaintiff failed to disclose any experts on or before July 17, 2017 (Erny Dec. at ¶

5.)




                                                 9
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 13 of 30 - Page ID # 634




       60.     Teva timely disclosed experts Daniel Davis, M.D., MPH and Sonja R. Kinney,

M.D. (Id., ¶ 6.)

III.   LAW AND ARGUMENT

       A.      SUMMARY JUDGMENT STANDARD

       Summary judgment is proper if the evidence, viewed in the light most favorable to the

nonmoving party, demonstrates no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c); Philip v. Ford Motor Co., 328 F.3d

1020, 1023 (8th Cir. 2003). The proponent of a motion for summary judgment “bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue

of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P.

56). The proponent need not, however, negate the opponent’s claims or defenses. Id., 324–25.

       In response to the proponent’s showing, the opponent’s burden is to “come forward with

‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56). A “genuine” issue of

material fact is more than “some metaphysical doubt as to the material facts.” Id., 586. “[T]here

is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “If

the evidence is merely colorable ... or is not significantly probative ... summary judgment may be

granted.” Id., 249–50 (citations omitted).

       Plaintiff has the burden of proving all elements of her failure-to-warn claim. See e.g.,

Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1008 (8th Cir. 1998). She must prove that the




                                                10
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 14 of 30 - Page ID # 635




ParaGard warnings were inadequate, that Teva had a duty to include the additional warning

language she asserts in the ParaGard labeling, that Teva could have included that additional

warning language, and that the absence of that additional warning language was the proximate

cause of her injury. Freeman v. Hoffman-La Roche, Inc., 618 N.W.2d 827, 841 (Neb. 2000).

Speculation and conjecture are not sufficient to establish plaintiff’s right to recovery. The

burden of proving a cause of action is not sustained by evidence from which a jury can arrive at

its conclusion only by guess, speculation, conjecture, or choice of possibilities; there must be

something more which would lead a reasoning mind to one conclusion rather than to another.

Fitzpatrick v. Louisville Ladder Corp., No. 8:99CV29, 2001 WL 1568389, *4 (D. Neb. 2001).

       B.      PLAINTIFF’S CLAIM IS PREEMPTED

       Plaintiff’s failure-to-warn claim fails because it is preempted by the Federal Food, Drug,

and Cosmetic Act (“FDCA”) which governs pharmaceutical products.

               1.      Federal Regulation of Pharmaceutical Products

                       a.      New Drug Approval Process

       Prescription drugs are regulated under the FDCA, which is implemented and enforced by

FDA. See 21 U.S.C. §§301 et seq.; id., §§371, 393. A drug may not be marketed in interstate

commerce unless an application pursuant to 21 U.S.C. §355 is “effective”; i.e., has been

approved by FDA. See 21 U.S.C. §355(a). Section 355(b) applies to new drugs, like ParaGard,

and requires submission of an NDA.          In reviewing an NDA, FDA physicians, chemists,

statisticians, microbiologists, pharmacologists, and other experts scrutinize all aspects of the drug

“from the design of clinical trials to the severity of side effects to the conditions under which the

drug is manufactured.”      See FDA’s Drug Review Process:         Ensuring Drugs Are Safe and




                                                 11
    4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 15 of 30 - Page ID # 636




Effective.3 FDA also may consult the sponsor and independent scientific experts. See 21 U.S.C.

§355(n). NDA applicants must demonstrate the new drug is safe and effective for the proposed

use before approval is granted. See 21 U.S.C. §355(b)(1)(A). Determinations of safety and

efficacy are inextricably intertwined with the drug’s use under the conditions set forth in the

proposed labeling, which “serves as the standard under which FDA determines whether a

product is safe and effective.” New Drug and Antibiotic Regulations – Final Rule, 50 Fed. Reg.

7470 (Feb. 22, 1985); 21 U.S.C. §355(b)(1)(F).

                          b.      Labeling Requirements for New Drugs

          “Labeling” includes “all labels and other written, printed, or graphic matters (1) upon any

article or any of its containers or wrappers, or (2) accompanying such article.” 21 U.S.C.

§321(m). “Label” is defined as “a display of written, printed, or graphic matter upon the

immediate container of any article....” 21 U.S.C. §321(k); see also 21 C.F.R. §1.3. FDA’s

regulations govern the content and format of drug labeling. See 21 C.F.R. §§201.56 (general

requirements), 201.57 (specific requirements). The title and content of each section required to

appear in drug labeling is specified in FDA’s regulations.

                          c.      The Post-Approval Process and Labeling Changes

          No provision in the FDCA permits a manufacturer to change an approved drug’s labeling

without prior FDA approval. See 21 U.S.C. §301 et seq. The FDCA prohibits introduction into

interstate commerce of any drug not approved under §355. 21 U.S.C. §355(a). Any unapproved

label change renders the drug a new, unapproved drug under the FDCA subject to the

misbranding provisions. See id. Accordingly, under the FDCA, any change to an approved

application must be approved by FDA prior to its implementation.



3
    Available at https://www.fda.gov/Drugs/ResourcesForYou/Consumers/ucm289601.htm.


                                                     12
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 16 of 30 - Page ID # 637




        Despite that requirement, FDA issued a notice advising industry that it would exercise its

discretion and not take enforcement action if NDA holders instituted labeling changes before

approval: (i) to add or strengthen a contraindication, warning, precaution, or adverse reaction;

(ii) to add or strengthen a statement about drug abuse, dependence, or overdosage; (iii) to add or

strengthen an instruction about dosage and administration that is intended to increase the safe use

of the drug product; or (iv) to delete unsupported indications for use or claims of effectiveness.

See 21 C.F.R. §314.70(c); Supplemental New-Drug Applications, 30 Fed. Reg. 993, 993-94 (Jan.

30, 1965). Those changes are made using FDA’s “changes being effected” (“CBE”) procedure

and must be based on “newly acquired information” and “sufficient evidence of a causal

association with the drug.” See 21 C.F.R. §314.70(c)(6)(iii)(A); Supplemental Applications

Proposing Labeling Changes for Approved Drugs, Biologics, and Medical Devices – Proposed

Rule, 73 Fed. Reg. 2848, 2849 (Jan. 16. 2008). CBE supplements must include the “newly

acquired information” supporting the change and must be submitted to FDA for ultimate

approval. See 21 C.F.R. §314.70(c)(7). FDA can accept, modify, or reject a CBE supplement.

Id.   Outside the limited enumerated circumstances for which a CBE may be submitted, all other

changes must be implemented through a prior approval supplement (“PAS”).

               2.      The Supremacy Clause, Wyeth v. Levine, PLIVA, Inc. v. Mensing, and
                       Mutual Pharm. Co., Inc. v. Bartlett

        The United States Constitution provides that the laws of the United States “shall be the

supreme Law of the Land; … any Thing in the Constitution or Laws of any state to the Contrary

notwithstanding.”   U.S. Const. art. VI, cl. 2.      It has been well-settled since M’Culloch v.

Maryland, 17 U.S. (4 Wheat) 316 (1819), that state law that conflicts with federal law is

“without effect.” See Maryland v. Louisiana, 451 U.S. 725, 746 (1981).




                                                13
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 17 of 30 - Page ID # 638




       In recent years, the United States Supreme Court addressed preemption in lawsuits aimed

at pharmaceutical products on three occasions. The first, Wyeth v. Levine, 555 U.S. 555 (2009),

involved preemption of state-law claims involving pharmaceutical products approved through an

NDA. The Court, pointing to FDA’s CBE process, held it was not impossible for Wyeth to

satisfy both its state law duty to provide adequate warnings and its duties under federal law. It

did so, however, only because information existed that would have supported the submission of a

CBE; i.e., newly acquired information existed that warranted a change to one or more of the

label sections specified in 21 C.F.R. §314.70(c)(6). The Court acknowledged, however, that

ultimately FDA must approve the change and FDA retains authority to reject the change. Id.

       Two years later, the Supreme Court again addressed preemption of claims against

pharmaceutical manufacturers in PLIVA, Inc. v. Mensing, 564 U.S. 604 (2011). In that case, the

Court addressed claims involving generic drugs approved under an abbreviated new drug

application (“ANDA”). While the Court in Mensing acknowledged that the federal requirements

applicable to NDA drugs differ from those applicable to ANDA drugs, the Court was clear that

the “question for ‘impossibility’ preemption is whether the private party could independently do

under federal law what state law requires of it.” Id., 620 (emphasis added) (citing Levine, 555

U.S. at 573). If not, the state-law is preempted.

       Two years after Mensing, the Supreme Court decided Mutual Pharm. Co., Inc. v. Bartlett,

570 U.S. 472 (2013), in which it reiterated its holding in Mensing and also held that state-law

design defect claims aimed at pharmaceutical products are preempted. Like Mensing, Bartlett

involved a generic drug, but the holdings in both cases apply equally to drugs approved under an

ANDA or an NDA. Following Levine, Mensing, and Bartlett, it is clear that “when a party

cannot satisfy its state duties without the Federal Government’s special permission and




                                                    14
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 18 of 30 - Page ID # 639




assistance, which is dependent on the exercise of judgment by a federal agency, that party cannot

independently satisfy those state duties for pre-emption purposes.” Mensing, 465 U.S. at 623-24.

       The United States Court of Appeals for the First Circuit applied the Supreme Court’s

preemption decisions in In re: Celexa and Lexapro Marketing and Sales Practices Litigation,

779 F.3d 34 (1st Cir. 2015), a case involving NDA pharmaceuticals. After first determining that

the federal preemption issue should be decided before any state-law grounds because “unpacking

how the federal law interacts with state law is key,” the First Circuit acknowledged that a state-

law claim is preempted where the company cannot act independently under federal law to do

what state law requires. Id., at 40 (citing Mensing, 564 U.S. at 623-24; Bartlett, 133 S. Ct.

2466). The court recognized that an NDA holder can use FDA’s CBE supplement process to

change product labeling only where “newly acquired information” becomes available supporting

certain changes to certain sections of product labeling. Celexa, 779 F.3d at 37; see also 21

C.F.R. §314.70(c)(6). As a result, the court concluded that a plaintiff is required to present facts

in the first instance of what “newly acquired information” warrants the label change the plaintiff

advocates. The court ruled that the plaintiffs did not overcome the preemptive effect of federal

law because the plaintiffs did not allege any “newly acquired information” existed that would

have supported an independent label change the company could have made. Id., 42-43.

               3.      Plaintiff Has No Admissible Evidence that “Newly Acquired
                       Information” Would Warrant or Support a Label Change or Use of a
                       CBE

       Plaintiff has no admissible evidence that any information existed to support a label

change to ParaGard’s package insert or use of a CBE. She cannot carry her burden of proof, and

her claim fails because it is preempted.




                                                15
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 19 of 30 - Page ID # 640




       Label changes using a CBE supplement are limited to those based on “newly acquired

information” that supports a change to add or strengthen a contraindication, warning, precaution,

adverse reaction; a statement about drug abuse, dependence, or overdosage; an instruction about

dosage and administration that is intended to increase the safe use of the drug product; or that

would delete false, misleading, or unsupported indications for use or claims for effectiveness.

See 21 C.F.R. §314.70(c)(6)(iii). “Newly acquired information” is defined in the regulations as

“data, analyses, or other information not previously submitted to the Agency, which may

include (but is not limited to) data derived from new clinical studies, reports of adverse events, or

new analyses of previously submitted data (e.g., meta-analyses) if the studies, events or analyses

reveal risks of a different type or greater severity or frequency than previously included in

submissions to FDA. 21 C.F.R. §314.3(b)(emphasis added).

       In an effort to avoid dismissal on preemption grounds at the pleading stage, plaintiff

alleged “24 reports submitted to the FDA regarding incidents of ‘breakage’ with defendants’

contraceptive device” constituted “newly acquired evidence.” (Memorandum and Order, Doc.

66, p. 2 (emphasis added).) “It is those reports, the plaintiff alleges, that made it ‘possible’ for

the defendants to modify the labeling ‘without violating federal drug regulations.’” (Id., pp. 2-

3.) However – as the Court acknowledged – those reports have been submitted to FDA prior to

placement of plaintiff’s ParaGard. Therefore, by definition, they are not “newly acquired

information.” 21 C.F.R. §314.3(b). Plaintiff has no evidence to support her assertions that a

CBE supplement was required.

       A recent amicus curiae brief filed by the United States in September of 2018 in Merck

Sharp & Dohme Corp. v. Albrecht, U.S. Supreme Court Case No. 17-290, further explains the

meaning of “newly acquired information” in the context of the CBE process.




                                                 16
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 20 of 30 - Page ID # 641




       “Information—including “new analyses of previously submitted data” – will
       qualify as “[n]ewly acquired information” only if it “reveal[s] risks of a different
       type or greater severity or frequency than previously included in submissions to
       FDA.” 21 C.F.R. 314.3(b). Accordingly, nominally “new” information
       concerning risks of a materially similar type, severity, and frequency as those
       revealed in information previously evaluated by FDA is cumulative and not
       “newly acquired information” that could justify a CBE supplement. If for
       instance, FDA previously determined that that evidence of X was insufficient to
       warrant a warning about risk Y, the existence of additional but similar
       information about X would be insufficient to justify a warning.”

Id., fn. 11 (emphasis added) (A copy of the Amicus Brief is attached to the Erny Dec. as Exhibit

D).

       As detailed above, the ParaGard labeling in effect at the time of Ms. Ideus’s placement

was the culmination of an approximately ten-month process during which FDA and the then-

NDA holder, FEI, exchanged proposed labeling, revised labeling, and comments. (Mehs Dec.,

¶4.) Between October 19, 2004, and September 1, 2005, FEI submitted ten amendments in

response to FDA’s requests for information. (Id., ¶ 6) One of those requests for information

specifically requested an assessment of post-marketing reports, including information about

difficult ParaGard removals. (Id., ¶7.) In response, FDA was provided summaries and analyses

of serious adverse events, pregnancies, and difficult removals spanning a nearly 10-year period.

(Id.) That submission contained adverse event information, including data about reports of

embedded ParaGard arms that broke during removal. (Id.)

       Following submission of that adverse event data, additional draft labeling was

exchanged, reviewed, and revised by FDA and FEI. (Id., ¶¶ 8-9.) Eventually, FDA approved the

September 1, 2005 labeling that was in effect at the time of Ms. Ideus’s ParaGard placement.

(Id., ¶10.) Among the changes to the physician and patient labeling were changes to warnings

and instruction text about the risk of embedment, difficulties in removal resulting from

embedment, the risk of breakage, and the possible need for surgery for embedment or



                                               17
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 21 of 30 - Page ID # 642




embedment and breakage. (Id., ¶11.) When FEI’s amendment was submitted, information about

embedment and breakage in the FDA-approved physician labeling was in the Warnings section

of the labeling. (Id.) FEI retained a warning about embedment in the Warnings section of its

proposed label, but it proposed that certain information about embedment and breakage be

moved from the Warnings section to the Precautions section and placed in a separate subsection

titled “Removal and Embedment.”        (Id.)   FEI provided FDA with its explanation for the

proposed change. (Id.) FDA decided instead to create a separate subsection in the Instructions

for Use section of the physician labeling titled “How to Remove ParaGard,” in which it placed a

modified version of the text FEI proposed for the “Removal and Embedment” subsection. (Id.)

FDA’s “How to Remove ParaGard” subsection and text were included in the physician labeling

FDA approved on September 1, 2005. (Id.)

       Plaintiff bears the burden of proving there was “newly acquired information” justifying a

different warning and one that could be submitted to FDA and implemented as a CBE. Celexa,

779 F.3d at 42. Plaintiff must come forward with evidence; allegations of a mere “possibility” of

changing a drug’s label is not enough to avoid summary judgment. Fitzpatrick v. Louisville

Ladder Corp., 2001 WL 1568389 at *4. Plaintiff has no evidence that the 24 reports plaintiff

alleged in her SAC to be “newly acquired information” reveal a risk of a different type than

previously included in submissions to FDA. The event described in those reports is breakage of

an embedded arm of a ParaGard upon removal. (Memorandum and Order, Doc. 66, p. 2.) As

demonstrated above, the risk of that event was known to FDA and included in the FDA-approved

labeling in effect when plaintiff’s ParaGard was placed. Indeed, the only evidence before the

Court is, and will be, that the risks were not “newly acquired information” between September 1,

2005 and January 11, 2010.




                                                18
    4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 22 of 30 - Page ID # 643




         Similarly, plaintiff has no evidence that the risks described in the 24 reports were of

“greater severity” or occurred with “greater frequency” than the risks of which FDA was aware.

Plaintiff did not identify any expert witness to provide evidence of any “greater severity” or

“greater frequency” of any kind, let alone evidence that would meet the applicable regulatory

requirements for inclusion in the ParaGard label and use of a CBE. 4 Those matters are beyond a

lay person’s understanding and require expert testimony. See Uribe v. Sofamor, S.N.C., No.

8:95-CV-00464, 1999 WL 1129703, *13 (D. Nebraska 1999); see also, In re Mirena IUD Prods.

Liab. Litig. 169 F. Supp. 3d 396, 467-68 (S.D.N.Y. 2016), aff’d, 713 Fed. Appx. 11 (2d. Cir

2017) (recognizing the need for expert testimony and the fact that the complicated regulatory

framework of the FDA and the process by which FDA approves pharmaceutical product’s label

is beyond the knowledge of a lay person).

         The Solicitor General’s explanation about “newly acquired information” is directly on

point.   FDA had already reviewed adverse event information regarding difficult removals,

embedment, and breakage, and FDA had already approved appropriate labeling to address those

risks. The 24 reports plaintiff identified are, at best, additional but similar information about the

same risk.    As confirmed by the Solicitor General – such information does not meet the

definition of “newly acquired information.”

         Without “newly acquired information” that scientifically supports a change, the ParaGard

label could be changed only with “[FDA’s] special permission and assistance,” i.e., through

submission of a PAS. As a result, plaintiff’s claim is preempted and Teva is entitled to judgment

as a matter of law.




4
  For example, reporting of frequency information in prescription drug labeling must be based on
“adequate clinical studies.” See 21 C.F.R. § 201.80(e) and (g)(2).


                                                 19
    4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 23 of 30 - Page ID # 644




         C.       PLAINTIFF HAS NO EVIDENDCE THAT THE WARNINGS                              IN THE     PARAGARD
                  WERE INADEQUATE

                  1.       The Warnings in the ParaGard Label Were Adequate as a Matter of
                           Law

         Plaintiff’s failure-to-warn claim also fails because the ParaGard labeling was adequate as

a matter of law. As this Court has noted, “while in many instances the adequacy of warnings

concerning drugs is a question of fact, it can become a question of law where the warning is

accurate, clear, and unambiguous.” Vallejo v. Amgen, Inc., 8:14-CV-00050, 2014 WL 4922901,

*3 (D. Nebraska 2014) (citing Felix v. Hoffmann–LaRoche, Inc., 540 So.2d 102, 105 (Fla.

1989)).5      To find a warning adequate as a matter of law, the label must accurately and

unambiguously convey the scope and nature of the risk, with sufficient specificity given the

particular risk at issue. Id. (citing Rowland v. Novartis Pharm. Corp., 2:12–CV–01474, 2014

WL 3735622, *12 (W.D. Pa. 2014); In re Avandia Mktg., Sales Practices & Products Liab.

Litig., 817 F.Supp. 2d 535, 546 (E.D. Pa. 2011); and Felix v. Hoffmann–LaRoche, Inc., 540

So.2d at 105).

         In a recent case involving alleged injuries very similar to those plaintiff alleges here and

the same label and warnings involved in this case, the United States District Court for the

Southern District of California held, as a matter of law, that “the ParaGard label was adequate.”

Estrada v. Teva, Case No. 14-CV-1875-AJB-AGS, p. 28 (S.D. Cal. 2017).6 In Estrada, the

plaintiff alleged (like Ms. Ideus alleges here) that she suffered personal injuries and underwent

surgery after her ParaGard was removed with “one arm of the IUD remaining embedded in the

myometrium of her uterus.” Id., p. 4. Similar to plaintiff’s allegations in this case, the plaintiff

5
  In Vallejo, the Court noted that the Nebraska Supreme Court has not addressed the adequacy of specific warnings
in the context of pharmaceutical products, and, therefore, the Court looked to the law of other jurisdictions to guide
its decision.
6
  The Estrada opinion is not publicly available. Therefore, pursuant to Local Rule 7.5, Teva is filing the opinion as
a provisionally sealed document, along with a Motion to Seal.


                                                         20
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 24 of 30 - Page ID # 645




in Estrada alleged that the ParaGard package insert was inadequate because it “did not

adequately warn of the risk of embedment and breakage.” Id., p. 28. The court disagreed,

holding:

       After a careful review of the applicable law and both parties’ moving papers, the
       Court concludes that there is no genuine dispute of material fact that the ParaGard
       label was adequate. To satisfy their burden as the moving party on summary
       judgment, Defendants assert that the adverse events Mrs. Estrada suffered are
       warned about in multiple sections of the label. The Court agrees.
Id.
       The same is true here. Those exact same warnings about embedment and breakage, and

the possible need for surgical removal, bar plaintiff’s failure-to-warn claim. The ParaGard label

expressly and specifically warned of the risks of embedment and breakage – the very events Ms.

Ideus experienced. (ParaGard package insert, Mehs Dec., Exhibit A, p. 7.) It also expressly

warned that surgical removal may be necessary if there is embedment. (Id.) Those warnings

appear in multiple sections of the labeling – under Warnings, as a reported serious adverse event

associated with use of IUDs, under the Continuing Care section, in the “How to Remove

ParaGard” section, and in the Information for Patients. (Id., pp. 7, 9, 13-14, and 19.) As in

Estrada, Teva is entitled to summary judgment because the ParaGard label is adequate as a

matter of law.

                 2.    Plaintiff Has No Admissible Evidence That the Warnings Were
                       Inadequate

       Plaintiff’s claim likewise fails because she has no admissible evidence that the warnings

in the ParaGard label were inadequate. Expert testimony is required when there are complex

issues outside the common knowledge and lay experience. Under Nebraska law, expert evidence

is necessary to establish the elements of product defect and causation in a products liability case.

Sullivan v. Zimmer, Inc., No. 806CV319, 2007 WL 1342559, *2 (D. Nebraska 2007) (citing

Laird v. Scribner Coop., 466 N.W.2d 798, 804 (Neb. 1991)). “In the prescription drug arena,


                                                21
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 25 of 30 - Page ID # 646




expert medical testimony is generally required to determine whether the drug manufacturer’s

warning to the medical community is adequate because prescription drugs are likely to be

complex medicines, esoteric in formula and varied in effect.” Vallejo v. Amgen, Inc., 2014 WL

4922901 at *3 (citing Rowland v. Novartis, 2014 WL 3735622 at *12). See also, Uribe v.

Sofamor, S.N.C., 1999 WL 1129703 at *7 (“Ordinarily, in medical cases, product defect and

medical causation must be established by expert testimony.”); Scelta v. Boehringer Ingelheim

Pharmaceuticals, Inc., 404 Fed. Appx. 92, 94 (8th Cir. 2010) (no genuine issue of fact on strict

liability or negligent failure-to-warn claims where plaintiff did not produce expert testimony that

the warning label was inadequate); Trost v. Trek Bicycle Corp., 162 F.3d 1004, 1008 (8th Cir.

1998) (granting summary judgment where plaintiff did not timely disclose expert to support

product liability claims).

       It is plaintiff’s burden to put forth evidence that ParaGard’s label is inadequate, and she

cannot satisfy that burden with speculation or conjecture. Fitzpatrick v. Louisville Ladder Corp.,

2001 WL 1568389 at *4. Teva is not required to “negate” plaintiff’s claims. Celotex Corp. v.

Catrett, 477 U.S. at 324-25. Nevertheless, Teva has identified experts Daniel Davis, M.D., MPH

and Sonja R. Kinney, M.D., to offer expert testimony regarding the label in effect at the time Ms.

Ideus’s ParaGard was placed. (See generally, concurrently filed Declaration of Daniel Davis,

M.D., MPH (“Davis Dec.”) and Declaration of Sonja R. Kinney, M.D. (“Kinney Dec.”).)

       For instance, Dr. Davis opines, “I do not agree that the product warnings for ParaGard

were ‘vague, incomplete or otherwise wholly inadequate’ as claimed in the Complaint. In my

opinion, the risks of embedment, breakage (including breakage upon removal), difficult removals

and surgery were properly and adequately described in the ParaGard labeling in effect in January

2010, when Ms. Ideus had her ParaGard placed. That labeling was reasonable, appropriate and




                                                22
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 26 of 30 - Page ID # 647




adequate.” (Davis Dec., ¶8.) Likewise, Dr. Kinney opines, “It also is my opinion that the

instructions and warnings in that ParaGard labeling adequately warned about the possible risks

of embedment, breakage of the ParaGard, and surgical removal, including an embedded arm

breaking on removal of the ParaGard.” (Kinney Dec., ¶ 12.)

       Plaintiff has no expert testimony to rebut the opinions of Drs. Davis and Kinney.

Without admissible expert testimony, plaintiff is left with nothing but her own speculation and

unsupported contentions about the adequacy of the ParaGard package insert. Simply put, to

prevail on her failure-to-warn claim, plaintiff must provide expert testimony regarding the

allegedly inadequate ParaGard label. She has not done so. Therefore, her claim must fail.

       D.     TEVA HAS NO DUTY TO WARN                 OF   RISKS ALREADY KNOWN         IN THE
              PRESCRIBING COMMUNITY

       Under Nebraska law, there is no duty to warn of a known danger. Waegli v. Caterpillar

Tractor Co., 251 N.W.2d 370, 372–73 (Neb. 1977); Anstine v. Briggs, 191 215 N.W.2d 878

(Neb. 1974). See also, Crook v. Farmland Indus., Inc., 54 F. Supp. 2d 947, 958–59 (D. Neb.

1999), aff'd sub nom. Crook v. Kaneb Pipe Line Operating P’ship, L.P., 231 F.3d 1098 (8th Cir.

2000) (“… one who suffers an injury while using a product that he knows may cause personal

injury cannot complain that the seller failed to warn him of that which he already knew. Simply

put, the law does not require a demonstrably unnecessary gesture.). The duty to warn does not

arise, ‘if the user knows or should know of the potential danger, especially when the user is a

professional who should be aware of the characteristics of the product.” Uribe v. Sofamor,

S.N.C., 1999 WL 1129703 at *13 (citing Peitzmeier v. Hennessy Industries, Inc., 97 F.3d 293,

299 (8th Cir. 1996), cert. denied, 117 S.Ct. 1552 (1997) and Haag v. Bongers, 589 N.W.2d 318,

329 (Neb.1999)).

       Other jurisdictions agree. For instance:



                                                  23
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 27 of 30 - Page ID # 648




       [I]n cases involving prescription drugs or medical devices, Georgia law provides
       that a manufacturer does not have a duty to warn end users of its product. See
       McCombs v. Synthes (U.S.A.), 277 Ga.252, 587 S.E.2d 594, 595 (Ga.2003).
       Instead, the manufacturer has a duty to warn only the patient’s doctor, who acts as
       a learned intermediary between the patient and the manufacturer. Id. Further,
       “there is no duty to give warning to the members of a profession against
       generally known risks. There need be no warning to one in a particular trade or
       profession against a danger generally known to that trade or profession.” Niles v.
       Bd. of Regents of Univ. Sys. of Georgia, 222 Ga.App. 59, 473 S.E.2d 173, 175
       (Ga.Ct.App.1996).

Cisson v. C.R. Bard, Inc., No. 2:11-CV-00195, 2013 WL 5700513, at *6 (S.D. West Virgina),

aff'd sub nom. In re C.R. Bard, Inc., MDL. No. 2187, Pelvic Repair Sys. Products Liab. Litig.,

810 F.3d 913 (4th Cir. 2016)(emphasis added).

       The possible risks of ParaGard have been well-known for years among physicians and

other health care providers who prescribe and place ParaGard IUDs. (Kinney Dec., ¶ 8; Expert

Report, Davis Dec., Ex. B, p. 6.) Those risks include embedment, breakage and the possible

need for surgical removal. (Id.) Indeed, the risk of embedment, breakage, and the need for

surgical removal were well-known in the physician, APP, and physician assistant communities in

the Nebraska area in December 2009 and January 2010. (Kinney Dec., ¶ 9.) Dr. Kinney learned

of those risks during her residency. (Id.)

       The evidence is, and will be unrebutted, that the risks of embedment, breakage and

surgical removal were generally known among relevant members of the medical profession at

the time plaintiff’s ParaGard was placed. Accordingly, there was no duty for Teva to warn of

those risks or include additional warning language about those risks in the ParaGard label. Teva

is entitled to summary judgment for that additional reason.

       E.      PLAINTIFF CANNOT SATISFY HER BURDEN OF PROVING PROXIMATE CAUSE

       As the Court noted in its Order on Teva’s Motion for Judgment on the Pleadings

(Memorandum and Order, Doc. 56, at fn 2), Nebraska adopted the “learned intermediary



                                                24
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 28 of 30 - Page ID # 649




doctrine” in Freeman v. Hoffman-La Roche, Inc. 618 N.W. 2d 827 at 841 (Nebraska 2000). As

explained in Freeman, “in cases involving prescription drugs, it is widely held that the duty to

warn extends only to members of the medical profession and not the consumer.” Id., 841. To

prevail on a failure-to-warn claim where the learned intermediary doctrine applies, the plaintiff

must prove not only that no warning was provided or that the warning provided was inadequate,

but also must prove that the inadequacy caused the injury. If the plaintiff does not produce

evidence that the prescribing health care provider would have acted differently; i.e., not

prescribed and placed the ParaGard IUD, if plaintiff’s additional warning language was included

in the ParaGard label, plaintiff has not satisfied her burden of proof and Teva is entitled to

judgment as a matter of law. See Uribe v. Sofamor, S.N.C., 1999 WL 1129703 at *14 (no

proximate cause where plaintiff did not demonstrate “any warning which would have altered

[physician’s] course of treatment”); see also, Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1138 (8th

Cir. 2014) (holding that in order to recover for failure to warn in a prescription drug case, a

plaintiff must show that but for the inadequate warning, the prescribing physician would not

have prescribed the product).

       Here, plaintiff has no such evidence. Indeed, in both her interrogatory answers and

deposition testimony, plaintiff has failed to even identify the healthcare practitioner who placed

her ParaGard. (Answer to Interrogatory No. 2, attached to Erny Dec. as Exhibit A; Deposition of

Stephanie Ideus, excerpts attached to Erny Dec. as Exhibit B, at p. 65, lines 12-14.)

Accordingly, she cannot satisfy her burden of proof because there is no evidence from the

prescriber that he or she would not have prescribed and placed plaintiff’s ParaGard if additional

warning language about embedment and breakage had been included in the ParaGard label. The

Court should enter summary judgment in Teva’s favor.




                                               25
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 29 of 30 - Page ID # 650




IV.    CONCLUSION

       For   the   foregoing   reasons,   individually   and   collectively,   defendants   Teva

Pharmaceuticals USA, Inc. and Teva Women’s Health, Inc., respectfully request that this Court

grant summary judgment in their favor.

                                            Respectfully submitted,

                                            /s/ Frederick M.Erny
                                            Jeffrey F. Peck, admitted pro hac vice
                                            Frederick M. Erny, admitted pro hac vice
                                            Mary Lynn Tate, admitted pro hac vice
                                            ULMER & BERNE LLP
                                            600 Vine Street, Suite 2800
                                            Cincinnati, OH 45202
                                            Tel: (513) 698-5060
                                            Fax: (513) 698-5061
                                            jpeck@ulmer.com
                                            ferny@ulmer.com
                                            mtate@ulmer.com

                                            Patrick Turner
                                            STINSON LEONARD STREET LLP
                                            1299 Farnam Street, Suite 1500
                                            Omaha, NE 68102-1818
                                            Tel: (402) 930-1740
                                            Fax: (402) 829-8733
                                            patrick.turner@stinson.com

                                            Attorneys for Defendants Teva Pharmaceuticals
                                            USA, Inc. and Teva Women’s Health, Inc.




                                              26
 4:16-cv-03086-JMG-CRZ Doc # 81 Filed: 11/13/18 Page 30 of 30 - Page ID # 651




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                             /s/ Frederick M. Erny




                                                27
